Citation Nr: 0943335	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  02-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a right knee injury including a lateral meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from August 1977 to August 1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In March 2004 and December 2005, 
the Board remanded the Veteran's claim to the RO for further 
evidentiary development.

In a March 2009 rating decision, the RO granted entitlement 
to service connection for post-traumatic arthritis of the 
right knee, and assigned a separate 10 percent disability 
rating, effective from January 2002.  The Veteran has not 
perfected an appeal as to this decision and it was not 
certified for appellate consideration.


FINDING OF FACT

Residuals of a right knee disability do not include clinical 
evidence of ankylosis.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for residuals of a right knee injury with lateral 
meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321(b), 
3.159, 4.71a, Diagnostic Codes 5256, 5257, 5259 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in January 2002, April 2004, April 2005, 
and April 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
He was provided with notice of the specific rating criteria 
for his right knee disability in September 2002 and March 
2009 and how effective dates are determined in April 2006 
correspondence.  The claim was readjudicated in the March 
2009 supplemental statement of the case.  Thus, any timing 
error was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Board is aware of its December 2005 remand that directed 
the RO to obtain the Veteran's Vocational Rehabilitation and 
Education (VR&E) folder.  The record, however, reflects the 
RO's repeated but unsuccessful requests to locate it.  In 
January 2009, the RO was advised that the folder could not be 
located.  Nevertheless, during the February 2009 VA 
examination, the Veteran described his VR&E training and 
current employment status and there is no reason to doubt his 
account.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, and VA medical records and 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2009).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield , 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Service connection for a right knee injury with a right 
lateral menisectomy was granted in a November 1997 rating 
decision.  A 10 percent evaluation was assigned for the 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 10 
percent rating is the highest schedular rating under that 
Code.  Id.

In January 2002, VA received the Veteran's current claim for 
an increased rating.  In an August 2005 rating action, the RO 
awarded a 30 percent evaluation under Diagnostic Code 5257 
that evaluates knee instability, effective from January 2002.  
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259.  A 30 percent 
rating is the highest schedular rating under that Code.  Id.

In evaluating musculoskeletal disorders additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2009).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has, however, held that 38 C.F.R. § 4.40 does not 
require a separate rating for pain but rather provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009). Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
As noted above, however, the Veteran has not perfected appeal 
with respect to the rating assigned for post traumatic 
arthritis of the right knee, i.e., the Code which would rate 
the impact of any limitation of motion.  Hence, the Board has 
no jurisdiction to explore the propriety of the rating 
assigned for limitation of motion.

Given the fact, however, that a 30 percent rating is the 
highest possible rating under Diagnostic Code 5257, the Board 
observes that under 38 C.F.R. § 4.71a, Diagnostic Code 5256, 
a higher 40 percent rating is warranted when there is 
anklylosis of the knee in flexion between 10 and 20 degrees.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

After reviewing the evidence, the evidence shows that a 
rating in excess of 30 percent for the Veteran's right knee 
disability is not shown by the competent and probative 
medical evidence of record.  First, as noted, the appellant 
is receiving the maximum schedular rating for recurrent 
subluxation and lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Second, as the appellant demonstrated 
motion in each plane of right knee movement at his 2002, 
2005, and 2009 VA examinations it follows that the joint is 
not ankylosed.  Hence, a higher rating is not in order under 
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Further, as there 
is no evidence that his right knee disability is 
characterized by malunion or nonunion of the tibia or fibula, 
an evaluation under Diagnostic Code 5262 is not warranted on 
the facts of this case.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2009).  In light of the foregoing, there is no 
basis for an increased schedular rating. 

In reaching this decision the Board acknowledges the 
Veteran's assertions that his symptoms warrant an evaluation 
in excess of 30 percent.   Still, VA examination reports and 
medical records dated from 2001 to 2009 do not reveal 
objective findings to show that pain, flare-ups of pain, 
weakness, fatigue, incoordination, or any other symptoms 
resulted in additional functional limitation to a degree that 
would support a rating in excess of 30 percent for the right 
knee under the applicable rating criteria.  

The February 2009 VA examination does reflect the Veteran's 
complaints of right knee swelling, giving way, popping, pain 
and stiffness.  He used a right knee brace to ambulate, and 
took pain medication.  He told the examiner that he 
previously worked as an electrician but was laid off due to a 
problem with the knee aggravating his work.  [N.B.  In his 
June 2004 written statement, the Veteran said that his knee 
disability "may" have been a factor in his getting laid 
off.]  The appellant, however, was subsequently retrained 
under the VA vocational rehabilitation program, he earned a 
college degree in electrical engineering and, approximately 
two years earlier, secured a job with a defense contractor.  
Further, it is well to note that the Veteran's 30 percent 
rating for the right knee contemplates severe instability, 
and he is receiving a separate 10 percent rating for 
arthritis throughout this period.

As such, the Board finds that the most probative evidence of 
record adequately portrays the Veteran's functional loss due 
to pain, as well as the degree any functional loss due to 
weakened movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Simply 
put, the evidence demonstrates that any functional loss is 
contemplated by the currently assigned 30 percent rating.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There is no 
objective medical evidence that the disorder is manifested by 
symptomatology which results in additional functional 
limitation to a degree that would support a rating in excess 
of 30 percent under the applicable rating criteria.  

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an increased rating.  
The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Finally, in making this decision the Board finds no evidence 
of an exceptional or unusual disability picture with related 
factors, such as a marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); see Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The record does not reflect that the Veteran was hospitalized 
for his service-connected right knee disability.  In 
addition, although the Veteran told examiners that his right 
knee disability affected his ability to work as an 
electrician, he also reported successfully completing a 
college degree in electrical engineering degree under the VA 
vocational rehabilitation program and was employed by a 
defense contractor.  Hence, there is no objective evidence 
revealing that the disorder caused a marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  


ORDER

Entitlement to a rating in excess of 30 percent for a right 
knee injury with lateral meniscectomy is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


